Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00709-CR

                                   Armando RAMOS,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 226th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR6442
                    Honorable Maria Teresa Herr, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED January 22, 2020.


                                            _________________________________
                                            Beth Watkins, Justice